Title: To George Washington from Richard Parkinson, 28 August 1798
From: Parkinson, Richard
To: Washington, George



Sir!
Liverpool Augt 28th 1798

I hope in your wonted Liberality, you will pardon the Liberty, I now take in laying before you, in the following Lines, the State of my Affairs at this present. My Collection of Animals, which I have purchased at a great Expence, being now full, I have chartered a Ship (called the “Poll Carey” Williams Master) at a further Expence of £850, the which as I shall not be able to discharge immediately on my Arrival, in America; that is untill I shall have disposed of a Part of my Horses; I have humbly to request that you will have the Goodness to order your Agent to be prepared to discharge the Vessel at Alexandria, about the 14th of Octr, (being the Time she is expected to arrive there, as she sails hence on the 31st Inst:) & take the remaining Part of the Animals as Security—I now proceed to state the Number of Animals, & their Species, which I bring with me, & which I flatter myself in point of Goodness yield to none or few in the Kingdom, as I have bestowed the greatest Attention & Care, to have them of the best Sort in their different Kinds; being fully persuaded, that to have Animals of the best Breeds in England, upon your Estate at Mount Vernon, would give you great Satisfaction & pleasure. First, I have 5 Stallions of the first Blood; one of which Phœnomenon is allowed to be the first in the Kingdom, & for which the late Owner, twice refused 2,000 Guineas for to cover Mares only, & not to run; Eight full Blood Mares of good Extraction & all covered by Phœnomenon; & 1 Hunting Mare covered by a Stallion, supposed to be the fastest & neatest Trotter in England; four different Sorts of Bulls & Cows, of the best this Island produces; Some Sheep, (Rams & Ewes) of

the Bakewell, Dishley or otherwise, Leicestershire Breed; also a Number of Boars & Sows of the best Kind, I have in my researches for them, in different Parts of England been able to procure; the whole of which, with myself & family, the Capt: has agreed to land at Mount Vernon, if there be a convenient place for so doing, & proceed with the remaining Part of his Cargoe to Alexandria; but if there be not a convenient place at Mount Vernon he will then land all at Alexandria. In the mean Time; hoping that you will comply with my request I remain Sir! with due Submission Your mo: obliged hble Servt

Richd Parkinson


P.S. I send a Copy of this by another Vessel, for fear you shd not recieve this.

